732 N.W.2d 113 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas David RICHARDSON, Defendant-Appellant.
Docket No. 133905. COA No. 277547.
Supreme Court of Michigan.
June 8, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 4, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for expedited consideration as on leave granted. The motion for leave to file a brief amicus curiae is DENIED as moot.
We further ORDER that trial court proceedings are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside or place conditions on the stay if it appears that the appeal is *114 not being vigorously prosecuted or if other appropriate grounds appear.